People v Perry (2014 NY Slip Op 08752)





People v Perry


2014 NY Slip Op 08752


Decided on December 11, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2014

Sweeny, J.P., Renwick, DeGrasse, Clark, Kapnick, JJ.


13782 1252/08

[*1] The People of the State of New York, Respondent,
vRonald Perry, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Michael C. Taglieri of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David P. Stromes of counsel), for respondent.

Order, Supreme Court, New York County (Gregory Carro, J.), entered on or about January 23, 2013, which adjudicated defendant a level three sexual offender and sexual predator pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed 20 points for sexual misconduct while confined, based on defendant's prison disciplinary record. Defendant's argument that points should not be assessed for consensual sexual activity that would be lawful outside of prison is similar to arguments this Court has previously rejected (People v Perez, 104 AD3d 403 [1st Dept], lv denied 21 NY3d 858 [2013]; People v Salley, 67 AD3d 525 [1st Dept 2009], lv denied 14 NY3d 703 [2010]), and we find no reason to reach a different conclusion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 11, 2014
CLERK